DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . AS per the remarks of 11/17/2020, claims 1-9 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kazama et al (US 2010/0264746) in view of Tripathi et al. (US 2014/0035526) further in view of Nakada (US 2005/0212482). 
With respect to claims 1, 8 and 9, Kazama et al. (hereinafter, Kazama) discloses a battery cells each configured to generate a DC voltage (Fig. 1, 20/10 wireless power transmitting system batter device 250); a measurement units each configured to measure a voltage value of a respective one of the battery cells, and obtain to a measurement signals that respectively represent measurement results (Fig. 1, power, voltage/current. measuring device 206); transmission loop antennas each configured to generate an AC magnetic field corresponding to the respective to the measurement signals (see Fig. 1, antenna ANT for each transmitter); a reception loop antenna configured to receive the AC magnetic fields generated by the transmission loop antennas antenna ANT for each receiver and generated magnetic field: Para. # 0035, 0006);  a receiver configured to perform demodulation on the reception signal to generate information representing the measurement results (Para. # 0048).
KAZAMA, however, does not expressly disclose antenna loops with magnetic core, and multiple or plurality of battery cells with multiple voltage measurements.
 Tripathi discloses, on the other hand, antenna loop with magnetic core. (Para. # 0043, 0052: wire loops, such as multi-turn coils forming a resonant structure for coupling energy from a transmitter to a receiver with a magnetic core). 
Nakada further discloses a multiple of batteries or battery cells with multiple voltage measurements (Fig. 2, battery C1-c8 and voltage measurements/detections vt1-vt8; see also Para. # 0018-0019)
KAZAMA, Tripathi and Nakada are analogous art because they are from the same field of endeavor namely wireless power transmission, electric vehicle wireless charging and capacity adjustment for Battery pack. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the circuits of Kazama to have added antenna loops with magnetic core for efficient coupling of energy from the transmitter side to the receiver via a magnetic core or electromagnetic field when both tuned to a common frequency (as in Tripathi Para. # 0043), and multiple or plurality of battery cells with multiple voltage measurements for measured and controlled higher power requirements. 
With respect to claims 4, 5 and 7, the combined references of Kazama, Tripathi and Nakada disclose battery unit with battery cells to generate a DC voltage as described above, further Nakada discloses at least one set of auxiliary measurement units each configured to measure the voltage value of a respective one of the battery cells (See Fig. 2, for each cell C1-C8 a corresponding measuring unites Vt1-Vt8), and obtain first to auxiliary measurement signals that respectively represent the measurement results (Para. # 0019);  and at Tripathi discloses the transmission loop antennas each configured to generate an auxiliary AC magnetic field corresponding to the respective auxiliary measurement signals; and at least one auxiliary reception loop antenna configured to receive the auxiliary AC magnetic fields generated (Para. # 0043, 0052: wire loops, such as multi-turn coils forming a resonant structure for coupling energy from a transmitter to a receiver with a magnetic core). 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the circuits of Kazama to have added antenna loops with magnetic core for efficient coupling of energy from the transmitter side to the receiver via a magnetic core or electromagnetic field when both tuned to a common frequency (as in Tripathi Para. # 0043). 
With respect to claim 6, the combined references of Kazama, Tripathi and Nakada disclose battery unit with battery cells to generate a DC voltage as described above, further Tripathi discloses wherein the magnetic core is in a column shape (Fig. 3, 376, 366 and 356 are aligned like a column shape). 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the circuits .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3 is dependent on claim 2.
The following is a statement of reasons for the indication of allowable subject matter:  further comprising:  … transmission antenna substrates respectively, and the transmission antenna substrates each having a through hole that is located inside the transmission loop antenna; and a reception antenna substrate having the reception loop antenna formed thereon, the reception antenna substrate having a through hole that is located inside the reception loop antenna, wherein the transmission loop antenna is made of a metal wiring line printed in a loop-like shape surrounding the through hole of the transmission antenna substrate on the surface of the transmission antenna substrate, wherein the reception loop antenna is made of a metal wiring line printed in a loop-like shape surrounding the through hole of the reception antenna substrate on the surface of the reception antenna substrate …”
Response to Arguments
Applicant's arguments filed in the remarks of 07/28/2020 have been considered but are not persuasive to overcome the rejections based on the reference described (see the above office action).
As per applicant’s argument found on pages 7-9 of the remarks of 11/17/2020, the reference, Kazama, fails to first to nth measurement unit to measures a voltage value.
Kazama, however, discloses a battery cells each configured to generate a DC voltage (Fig. 1, 20/10 wireless power transmitting system batter device 250), and a measurement units each configured to measure a voltage value results as in figure 1, power, which’s voltage and current value measuring device 206 as sated earlier. Measuring or detecting a power value, i.e., including voltage value and current value as power is a product of voltage and current. The sensor of Karma circuit detects power generation that includes power transmission and reception section using receiving and transmitting antennae for efficient use of the system as described in paragraph 0007 in general. But, to address applicant’s specific measurable power element, particularly, voltage value, a second reference, Nakada, is used as the primary reference was not expressly discloses a voltage measuring value as claimed. Nakada discloses a voltage measuring unit Vt1 (voltage detection circuit) for each cell unit or battery in the multiple battery system described in figure 2, or figure 2 description in paragraph 0018. Therefore applicant description that the reference does not disclose the limitations is found improper.
Furthermore, since the rejection is based on combinations of references, applicant's arguments against the references individually is improper; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further applicant argues that Kazama perform demodulation on the reception/transmission signal is simply to generate authentic information. As described in the reference, the reference is demodulation signals of authentication information as described above, but the reference further discloses that the transmitting/reception signal that are modulated is also information concerning the transiting power level of the power transmitter 104 as described in paragraph 0051. Hence, applicant’s argument is not persuasive in this regards.
Further applicant argues that “…. Nakada use of multiple batteries of battery cells with multiple voltage measurements relates to a capacity adjustment including voltage detections, not measurement signals for cell voltage…”
Nakada’s reference is used in combination with the primary reference to show measuring voltage of each batteries in multiple battery system as the claimed language ‘voltage measurement’ is also can be expressed as ‘voltage detection’ for the same measuring purposes being functionally equivalent. Therefore, applicant’s argument is also found improper finding discrepancies regarding measuring signals for cell voltage and measuring voltage as detection voltage of battery cells. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YALKEW FANTU/Primary Examiner, Art Unit 2859